

AMENDMENT NUMBER ONE
TO THE

KNOWLES CORPORATION
2016 EQUITY AND CASH INCENTIVE PLAN
WHEREAS, Knowles Corporation, a Delaware corporation (the “Corporation”),
maintains the Knowles Corporation 2016 Equity and Cash Incentive Plan (the
“Plan”);
WHEREAS, pursuant to Section 6.2 of the Plan, the Board of Directors of the
Corporation (the “Board”) has the authority to amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation; and
WHEREAS, based on recent amendments to applicable accounting standards, the
Board has authorized an amendment of the Plan with respect to the permissible
tax withholding rate for shares of common stock of the Corporation to be
delivered or withheld to pay a participant’s required tax obligations.
NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective as
January 1, 2017, as follows:


The last sentence of Section 6.6 of the Plan is hereby amended to add the
following phrase at the end thereof:


“(or, such other rate as elected by the holder that will not cause adverse
accounting consequences under the accounting rules then in effect, and is
permitted under applicable IRS withholding rules).”


***
IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized agent as of November 18, 2016.


KNOWLES CORPORATION




By: /s/ Jeffrey Niew
Name: Jeffrey Niew
Title: Director




